In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-19-00423-CV

INFRACON USA, LLC AND HORACIO             §    On Appeal from County Court at
LOPEZ MONTES, Appellants                       Law No. 2

V.                                        §    of Tarrant County (2018-008223-2)

                                          §    February 13, 2020
FUNDING CIRCLE PARTNERS, LP,
Appellee                                  §    Per Curiam

                                   JUDGMENT

       This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed for want of

jurisdiction.


                                     SECOND DISTRICT COURT OF APPEALS

                                     PER CURIAM